DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,10,11,14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreyfuss et al (2008/314228) in view of ORCHIDS (cited by Applicant).
Regarding Claims 1,14 Dreyfuss discloses a computer-implemented method of controlling the expressive behavior of a virtual musical instrument, the method comprising:
obtaining an audio recording of a live musician playing an instrument (para. 0023, “transforming recorded music”; paras. 0026, 0041 “musical source data”; para. 0042 “audio data”); and generating, using at least one processor, at least part of a digital score representing audio of a virtual instrument having dynamic expression based on the audio recording (paras. 0041, 0047), said generating comprising:
determining, for a first time position (“time stamps” paras. 0021, 0047, 0049) within the audio recording and based on the audio recording, a first value of an expression parameter (para. 0047 “meta score”, para. 0049 “tags”), wherein the expression parameter is indicative of dynamic expression of the live musician;

determining, for a second time position within the audio recording and based on the audio recording, a second value of the expression parameter; and generating a second value of the control parameter based at least in part on the determined second value of the expression parameter.
ORCHIDS discloses music software comprising generating a first value of a control parameter based at least in part on the determined first value of a expression parameter (Fig. 2.7, “EnergyEnvelope”), wherein the control parameter controls one or more aspects of the playback of audio samples for the virtual instrument (Figs. 2.1, 2.9);
determining, for a second time position within the audio recording (Fig. 2.5 “window ends”) and based on the audio recording, a second value of the expression parameter (Fig. 2.7 “energy envelope” ramping down; Fig. 2.10 “descriptors”); and generating a second value of the control parameter based at least in part on the determined second value of the expression parameter (Fig. 2.3 “target waveform”; “energy envelope” of Fig. 3.6 has multiple values of the expression parameter, approximately 10).
	It would have been obvious to one of ordinary skill in the art to adapt the Dreyfuss teachings with those of ORCHIDS, so as to be able to control virtual instruments with musical transcription as is known in the art to be desirable. 
Regarding Claims 2,15 Dreyfuss discloses storing the values of the control parameters within the digital score at one or more time positions based on the time positions (paras. 0047-0049).
Regarding Claims 3,16 both Dreyfuss (para. 0043) and ORCHIDS teach generating first and second control messages for the time positions within the audio recording, the control messages comprising an indication of the control parameters and an indication of the values of the control parameters (MIDI reads on such control messages).

Regarding Claims 5,18 ORCHIDS discloses selecting, by the sample library from a plurality of audio samples, audio samples and values for at least one playback control of the first audio sample based at least in part on the control messages (selection of audio samples based on control parameters/playing style, para. 3.3, Fig. 3.5).
Regarding Claims 6,19 Dreyfuss discloses the audio recording of the live musician is obtained as a stream of audio data and wherein the at least part of the digital score is generated in real-time based on the stream of audio data (“could be done … in real time” para. 0026).
Regarding Claims 7,20 Dreyfuss discloses generating the at least part of the digital score is further based on sensor data generated by the live musician playing the instrument, the sensor data being produced concurrently with the audio recording (“user controls 59 could be used to perform operations … in real time” para. 0057).
Regarding Claims 10,11 Dreyfuss and ORCHIDS both teach using MIDI, which is known in the art to represent expression parameters using integers on a 0 to 127 scale.


Allowable Subject Matter
Claims 8,9,12,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837